Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 1-7, and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method for preparing a perovskite film, a perovskite film, and a semiconductor element, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 28th, 2022.
Applicant's election with traverse of claims 8-13 in the reply filed on September 28th, 2022 is acknowledged.  

The traversal is on the ground(s) that Groups I-IV are not independent and distinct. This is not found persuasive because Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process such as one where the precursor composition is coated on a non-heated substrate.
Inventions I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the perovskite film can be made by another and materially different process such as one where the precursor composition is coated on a non-heated substrate.
Inventions II and III are directed to related distinct products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed as claimed can have a materially different design (the perovskite film has the formula ABX3), the inventions do not overlap in scope, and the inventions are not obvious variants. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and IV are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as a film in a thermoelectric device or as a nanosheet implant for laser diagnosis and treatment and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Inventions I and IV are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process such as one where the precursor composition is coated on a non-heated substrate.

Applicant also traverses on the ground that the Examiner asserts that Groups I and II are related as process of making and product made but instead Groups I and II are related as product and process of using the product and therefore reconsideration under this circumstance is respectfully requested.
The Examiner respectfully points out to Applicant that, in arguendo, (the reasoning above is still deemed proper), Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the perovskite film can be made by another and materially different process of using that product such as one where the precursor composition is coated on a non-heated substrate.

The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 9, Applicant recites, “a compound of the chemical formula [A][X] and a compound of the chemical formula [B][X]2; wherein [A] contains monovalent cations of M1, M2 and M3;”, “[B] is at least one divalent cation”, and “[X] is at least two monovalent anions”.  It is unclear what form the compound [A][X] takes, are there two halides [X] in this compound? How are they associated with the monovalent cations of M1, M2 and M3?  Its also unclear what form the compound [B][X]2 takes, are there two halides associated with [B] or only one halide associated with [B] and the other halide is associated with [A][X]?  Appropriate action is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 8 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hayakawa (JP-2020167325-A).  Hayakawa is mapped to the English machine translation provided by the EPO.

In view of Claim 8, Hayakawa discloses a precursor composition for preparing a perovskite film (Page 2, Lines 8-13), comprising: a mixed solvent containing a dispersant and a polar solvent,
the dispersant is at least one selected from a C1-5 alkyl alcohol (Page 2, 11th Paragraph – methanol, ethanol and isopropanol); and
the polar solvent is selected from dimethylformamide and dimethyl sulfoxide (Page 2, 5th Paragraph);
a perovskite precursor salt and a crown ether compound dispersed or dissolved in the mixed solvent (Page 2, 10th Paragraph).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (JP-2020167325-A) in view of Zhu et al. (US 2020/0090876 A1).  Hayakawa is mapped to the English machine translation provided by the EPO.


In view of Claim 9, as best understood by the Examiner, Hayakawa is relied upon for the reasons given above in addressing Claim 8. Hayakawa does not explicitly disclose a compound of the chemical formula AX and a compound of the chemical formula BX2 as required by claim 9.
Zhu et al. discloses perovskite precursor salt comprises precursor compounds of FAI, CsI, MABr, PbI2 and PbBr2 (Paragraph 0072 &  0104).  As evidenced by Applicant, these precursor compounds represent the compound [A][X] and [B][X]2 as required by claim 9 (Instant Specification – Page 7, Lines 22-26 & Page 8, Lines 1-5).  Zhu et al. discloses that this perovskite material has super performance and physical properties (Paragraph 0061).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a compound of the chemical formula AX and a compound of the chemical formula BX2 as required by claim 9 as disclosed by Zhu et al. in Hayakawa’s precursor composition for the advantage having a perovskite material with super performance and physical properties.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (JP-2020167325-A) in view of Zhu et al. (US 2020/0090876 A1) in view of Im et al. (KR-2020-0063015-A).  Hayakawa and Im et al. are mapped to the English machine translation provided by the EPO.


In view of Claim 10, Hayakawa and Zhu et al. are relied upon for the reasons given above in addressing Claim 9.  Modified Hayakawa is silent that the ABX material has a colloidal particle size of less than 500 nm.
Im et al. discloses that the diameter of perovskite particles for a photoelectric device is 5-50 nm, which is advantageous in terms of luminous efficiency and filming (Page 7, 5th Paragraph).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the colloidal particle of the ABX and crown ether component, all components of the perovskite precursor to be less than 500 nm in size for advantageous luminous efficiency and filming.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (JP-2020167325-A) in view of Gao (CN 109912458 A1). Hayakawa and Gao are mapped to the English machine translations provided by the EPO.

In view of Claim 11, Hayakawa is relied upon for the reasons given above in addressing Claim 8.  Hayakawa teaches that crown ether compound is selected from 12-crown-4, 15, crown-5 and 18-crown-6 (Page 7, 6th Paragraph) but does not disclose the molarity of the crown ether compound in the precursor composition.
Gao teaches that a crown ether compound used in perovskite precursor solution preferably has a molarity of 0.5 to 100 mM (Page 2, 4th Paragraph).  Gao teaches that the preparation methods provided a high performance metal halide perovskite material (Page 1, Summary of the invention).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to adopt the molarity as disclosed by Gao in Hayakawa’s precursor composition because it is a known preferable concentration and provides a high-performance metal halide perovskite material.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (JP-2020167325-A) in view of Su et al. (US 2022/0029098 A1).  Hayakawa is mapped to the English machine translation provided by the EPO.

In view of Claim 12, Hayakawa is relied upon for the reasons given above in addressing Claim 8.  Hayakawa teaches that the polar solvent can comprise γ-butyrolactone and dimethylsulfoxide (Page 2, Lines 25-28) but does not disclose the volume ratio between γ-butyrolactone and dimethylsulfoxide.
Su et al. discloses a polar solvent that comprises γ-butyrolactone and dimethylsulfoxide with a volume ratio between 10:1 to 1:10 (Paragraph 0012).  Su et al. discloses that this solvent configuration makes it possible to prepare a perovskite solar cell in a large area in ambient air (Paragraph 0006).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a polar solvent that comprises γ-butyrolactone and dimethylsulfoxide with a volume ratio between 10:1 to 1:10 as disclosed by Su et al. in Hayakawa’s precursor composition for the advantage of making it possible to prepare a perovskite solar cell in a large area in ambient air.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (JP-2020167325-A) in view of Asuo et al. (US 2022/0173365 A1). Hayakawa is mapped to the English machine translation provided by the EPO.

In view of Claim 13, Hayakawa is relied upon for the reasons given above in addressing Claim 8.  Hayakawa is silent on the volume ratio of the polar solvent to the dispersant.
Asuo et al. teaches that DMF and DMSO may be replaced with ethanol and isopropanol e.g., a C1-5 alkyl alcohol (Paragraph 0066) with a volume ratio that overlaps applicants claimed range and results in compact and large grains (Paragraph 0068).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Asuo et al. in Hayakawa’s precursor composition for the advantages of having a perovskite film with compact and large grains.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Examiner, Art Unit 1726